Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.177 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN

GRG VENTURES, LLC d/b/a Game Room
Guys, a Michigan limited liability company,

       Plaintiff,                                        Case No. 18-755

               v.                                        Hon. Janet T. Neff

DBEC, LLC, a Wisconsin limited liability                 Oral Argument Requested
company,

       Defendant.


Nicholas S. Laue (P79260)                       John Di Giacomo (P73056)
Keller & Almassian, PLC                         Attorney for Defendant
Attorneys for Plaintiff                         Revision Legal, PLLC
230 E. Fulton Street                            444 Cass St.
Grand Rapids, Michigan 49503                    Suite D
(734) 747-7055                                  Traverse City, MI 49684
thb@blaske.com                                  (231) 714.0100
jt4@blaske.com                                  john@revisionlegal.com

                                                Eric Misterovich (P73422)
                                                Attorney for Defendant
                                                Revision Legal, PLLC
                                                8051 Moorsbridge Road
                                                Portage, MI 49024
                                                (269) 281.3908
                                                eric@revisionlegal.com



                                           Exhibit “2”

Dated: December 13, 2018                                      By: /s/ John Di Giacomo
                                                                      John Di Giacomo (P73056)




                                                1
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.178 Page 2 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.179 Page 3 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.180 Page 4 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.181 Page 5 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.182 Page 6 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.183 Page 7 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.184 Page 8 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.185 Page 9 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.186 Page 10 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.187 Page 11 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.188 Page 12 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.189 Page 13 of 14
Case 1:18-cv-00755-JTN-ESC ECF No. 34-2 filed 12/13/18 PageID.190 Page 14 of 14
